Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on August 3, 2021, examining claims preliminarily amended on April 1, 2022.
Claims 1-21 have been canceled.  
Claims 22-41 were added as new in the preliminary amendments.
Claims 22-41 are currently pending and have been examined. 

Claim Objections
Claim 27 is objected to because of the following informality: this claim ends with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 38-41 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, Claim 38 depends upon itself, and Claims 39-41 also depend upon Claim 38.  Thus, it is not particularly pointed out or distinctly claimed what, exactly, Claim 38 incorporates or further limits.  Examiner believes that Applicant intended Claim 38 to depend upon Claim 37 and will so construe the claims in this way when applying prior art for the purpose of compact prosecution.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-27 and 29-41 are rejected under 35 U.S.C. § 103 as being unpatentable over Edmondson et al. (US 2015/0206200, hereinafter “Edmondson”) in view of Graffia, II et al. (US 2015/0356637, hereinafter “Graffia”).

Claim 22.  Edmondson teaches: A method in a computing system for remotely evaluating a consumer electronic device for recycling, the method comprising:  at a remote device evaluation station in a first location---
receiving, from a first human operator in a second location of a handheld evaluator input device and via a processor of the handheld evaluator input device, a request for assistance evaluating the consumer electronic device (see ¶ 37 teaching receiving an upload of a photograph and different objective and subjective indicia of a device from a clerk to the store server for assistance, specifically, assessment by a remote operator and/or later verification of the condition of the returned mobile device); 
receiving, from the handheld evaluator input device, and via a processor of the remote device evaluation station, an image of the consumer electronic device (see ¶ 37 teaching uploading a photograph); 
displaying, via a display screen of the remote device evaluation station, the image and the request to a second human operator (see ¶ 37 teaching the remote operator assessing the photograph); 
receiving inspection data associated with the consumer electronic device from an evaluator hub device, wherein the handheld evaluator hub device is configured to electrically inspect the consumer electronic device, and wherein the inspection data includes data associated with an electrical inspection of the consumer electronic device performed by the evaluator hub device (this limitation is further addressed below, though Examiner does note that Edmondson teaches an app that performs electrical evaluations on the health of the device, “for example, the mobile device’s relative network speed, memory speed, battery performance, or other performance parameters,” all of which “may be used for calculation of a residual value,” see ¶ 38); and 
transmitting to the handheld evaluator input device, via the processor a compensation value for the consumer electronic device based at least in part on the inspection data and an evaluation of the image by the second human operator (see, e.g., Figure 2 feature 214 and ¶ 45, Figure 3 feature 308 and ¶ 48, and Figure 4 feature 414 “Your phone value is $____” and ¶ 50).  
Regarding receiving inspection data associated with the consumer electronic device from an evaluator hub device, wherein the handheld evaluator hub device is configured to electrically inspect the consumer electronic device, and wherein the inspection data includes data associated with an electrical inspection of the consumer electronic device performed by the evaluator hub device, Edmondson does not expressly teach receiving such inspection device from “an evaluator hub device,” though Edmondson does teach photographing the device and receiving remote assessment (see at least ¶ 37).  Nevertheless, Graffia teaches a similar store-based inspection method and system where the consumer’s electronic device can be inspected via an evaluator hub device (see, e.g., Figure 3 and ¶s 63-64 teaching a tablet and a base unit 240 that includes the plurality of USB ports and its own processor 250 etc., i.e., an evaluator hub device, where the USB ports are used to connect the consumer electronic device and evaluate the condition of the consumer electronic device as described in Figures 2A-2H; see further ¶s 23 and 61 and Figure 2A feature 210 further teaching the use of USB cable to connect the tablet to the trade-in device, which initiates a series of events to evaluate the device to determine a trade-in value).  Graffia is similar to Edmondson and the instant application because it relates to assessment of electronic devices for trade-in (see Graffia ¶ 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using an evaluator hub to perform the electric inspection of the trade-in device (as disclosed by Graffia) to the known method and system of performing a remote valuation on an electronic device for trade-in (as disclosed by Edmondson).  One of ordinary skill in the art would have been motivated to apply the known technique of using an evaluator hub to perform the electric inspection of the trade-in device because such an evaluation would collect information to determine the status and value of the consumer device for trade-in (see Graffia ¶ 12).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using an evaluator hub to perform the electric inspection of the trade-in device (as disclosed by Graffia) to the known method and system of performing a remote valuation on an electronic device for trade-in (as disclosed by Edmondson), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using an evaluator hub to perform the electric inspection of the trade-in device to the known method and system of performing a remote valuation on an electronic device for trade-in).  See also MPEP § 2143(I)(D).

Claim 23.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Edmondson further teaches: The method of claim 22 wherein the evaluation is performed at least partially by the second human operator (see ¶ 37 teaching evaluation by a remote human).  

Claim 24.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Edmondson further teaches: The method of claim 22 wherein the remote device evaluation station includes a remote evaluator server in communication with the handheld evaluator input device (see ¶ 37 teaching evaluation by a remote human based on an uploaded image, thereby teaching that the remote human evaluator is in server communication with the main processor 104 and server 144 at the store location).  

Claim 25.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Edmondson further teaches: The method of claim 22 wherein the evaluation of the image includes a grade associated with a cosmetic condition of the consumer electronic device (see, e.g., that the evaluation includes assessment or verification of the store clerk’s uploaded subjective or objective indicia, i.e., grades associated with the cosmetic condition, i.e., “later verification of the physical condition of a returned mobile device 106”).  

Claim 26.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Edmondson further teaches: The method of claim 22, further comprising, at the remote device evaluation station, receiving an input from the second human operator associated with a cosmetic condition grade of the consumer electronic device (see ¶ 37 teaching receiving an input from a remote evaluator second human operator that assesses and/or verifies the physical condition of the returned mobile device).  

Claim 27.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Edmondson further teaches: The method of claim 22 wherein the handheld evaluator input device includes a camera, and wherein receiving the image from the handheld evaluator input device includes receiving, at the remote device evaluation station, the image captured by the camera of the handheld evaluator input device[] (see, e.g., ¶ 37 teaching that the store clerk can upload a photograph of the device for assessment ).  

Claim 29.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Graffia further teaches: The method of claim 22, further comprising, at the remote device evaluation station, causing the handheld evaluator input device to display the determined compensation values to the first human operator via a display screen of the handheld evaluator input device (see Figure 1 feature 22).  Alternatively, Edmondson teaches this feature (see, e.g., Figure 2 feature 214 and ¶ 45, Figure 3 feature 308 and ¶ 48, and Figure 4 feature 414 “Your phone value is $____” and ¶ 50).  

Claim 30.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Graffia further teaches: The method of claim 22 wherein determining the compensation values for the consumer electronic device includes- transmitting information associated with the consumer electronic device from the remote device evaluation station to a server computer; and transmitting pricing data remotely from the server computer to the handheld evaluator input device (see ¶ 53 and Figure 2D features 102, 104, 106, and 108 teaching that the remote server2 determines the compensation value at least in part on descriptions and image links of the consumer that based on the condition; see further ¶ 55 and Figure 2E features 126 and 128 teaching providing the terms and conditions regarding the return of the device, noting that at least in, e.g., ¶ 57, these terms and conditions indicate a value that is related to the condition of the device).  

Claim 31.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Edmondson further teaches: The method of claim 22 wherein determining the compensation values includes, at the remote device evaluation station, receiving an input associated with the compensation values from the second human operator (see, e.g., ¶ 37 teaching the remote operator providing assessments or verification of the subjective and objective indicia that affect the determined compensation value).  

Claim 32.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Edmondson further teaches: The method of claim 22 wherein determining the compensation values includes, at the remote device evaluation station, receiving an input including the compensation values from the second human operator (see, e.g., ¶ 37 teaching the remote operator providing assessments or verification of the subjective and objective indicia that affect the determined compensation value).  

Claim 33.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Graffia further teaches: The method of claim 22 wherein determining the compensation values includes, at the remote device evaluation station, automatically determining the compensation values based at least partially on the image of the consumer electronic device (see ¶ 53 and Figure 2D features 102, 104, 106, and 108 teaching that the remote server2 determines the compensation value at least in part on descriptions and image links of the consumer that based on the condition).  

Claim 34.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Graffia further teaches: The method of claim 22, further comprising, at the remote device evaluation station, sending a prompt to the first human operator via the handheld evaluator input device to connect the consumer electronic device to the evaluator hub device (see, e.g., at least ¶ 51 teaching the sending of an “inquiry to enumerate 46 connected devices,” which causes the tablet to read whether there are any connected devices and, if so, the device identification information is obtained; see further ¶s 63-64 and Figure 3 teaching that the tablet can include a stationary base 240 that includes the plurality of USB ports and its own processor 250 etc., i.e., an evaluator hub device).  

Claim 35.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Graffia further teaches: The method of claim 22 wherein the handheld evaluator input device is a mobile computer, wherein the evaluator hub device is a stationary computing device, and wherein the consumer electronic device is a mobile telecommunications device (see, e.g., ¶s 63-64 and Figure 3 teaching that the tablet, i.e., the handheld/mobile evaluator input device, can include a stationary base 240 that includes the plurality of USB ports and its own processor 250 etc., i.e., an evaluator hub device, that can connect to a consumer electronic device).  

Claim 36.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Edmondson further teaches: The method of claim 22, further comprising, at the remote device evaluation station, displaying, via the display screen, the inspection data to the second human operator (see ¶ 37 teaching the uploading of a photograph for review by the second human operator).  

Claim 37.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Graffia further teaches: The method of claim 22 wherein receiving the inspection data for the consumer electronic device from the evaluator hub device includes, at the remote device evaluation station, causing the evaluator hub device to electronically send a request for information associated with the consumer electronic device to the consumer electronic device (see at least Figures 2A-2h and ¶s 53 and 57 teaching that the remote device evaluation server requests information associated with the consumer electronic device; see further ¶s 63-64 teaching that the tablet can include a stationary base 240 that includes the plurality of USB ports and its own processor 250 etc., i.e., an evaluator hub device).  

Claim 38.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  Graffia further teaches: The method of claim [37] wherein electronically sending the request from the evaluator hub device to the consumer electronic device includes communicating via USB, Wi-Fi, or Bluetooth (see, e.g., Figure 2A feature 210 teaching connecting the evaluator hub station machine to the trade in device via USB, which then includes receiving information about the product such as Android or iOS; see further ¶s 23 and 61-64 further teaching the use of USB to obtain data about the trade-in device, noting that ¶s 63 and 64 teach stationary base 240 that includes the plurality of USB ports and its own processor 250 etc., i.e., an evaluator hub device).  

Claim 39.  The combination of Edmondson and Graffia teach the limitations of Claim 37.  Graffia further teaches: The method of claim 38 wherein electronically sending the request from the evaluator hub device to the consumer electronic device includes querying an operating system API of the consumer electronic device for information from the consumer electronic device (see, e.g., Figure 2A feature 210 teaching connecting the evaluator hub station machine to the trade in device via USB, which then includes receiving information about the product such as Android or iOS; see further ¶s 23 and 61-64 further teaching the use of USB to obtain data about the trade-in device; see further ¶s 63-64 teaching that the tablet can include a stationary base 240 that includes the plurality of USB ports and its own processor 250 etc., i.e., an evaluator hub device).  

Claim 40.  The combination of Edmondson and Graffia teach the limitations of Claim 37.  Graffia further teaches: The method of claim 38 wherein electronically sending request from the evaluator hub device to the consumer electronic device includes causing the evaluator hub device to be configured as a USB mass storage device containing an auto-run file, wherein the auto-run file includes instructions prompting the consumer electronic device to provide identification information associated with the consumer electronic device to the evaluator hub device (see, e.g., ¶ 23 teaching once the evaluator hub device tablet connects to the consumer electronic device via USB, software is run to perform the evaluations described further in, e.g., Figures 2A-2C; see additionally ¶s 26-27, 34, 37, et al. teaching the auto-run software file that obtains identification information about the consumer electronic device; see further ¶s 63-64 teaching that the tablet can include a stationary base 240 that includes the plurality of USB ports and its own processor 250 etc., i.e., an evaluator hub device).  

Claim 41.  The combination of Edmondson and Graffia teach the limitations of Claim 37.  Graffia further teaches: The method of claim 38 wherein electronically sending request from the evaluator hub device to the consumer electronic device includes causing the evaluator hub device to send the request via USB, and wherein receiving the inspection data includes receiving device class, vendor ID, and product ID information (see, e.g., Figure 2A feature 210 teaching connecting the evaluator hub station machine to the trade in device via USB, which then includes receiving information about the product such as Android or iOS; see further ¶s 23 and 61-64 further teaching the use of USB to obtain data about the trade-in device including via base 240 that includes the USB ports).

Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Edmondson in view of Graffia and further in view of Bowles et al. (US 2010/0169231, hereinafter “Bowles”).  

Claim 28.  The combination of Edmondson and Graffia teach the limitations of Claim 22.  That combination fails to further teach: The method of claim 22 wherein determining the compensation values for the consumer electronic device comprises determining a range of compensation values, and wherein transmitting the compensation values to the handheld evaluator input device includes transmitting the range of compensation values for the consumer electronic device to the handheld evaluator input device.  Nevertheless, such a feature is taught in the prior art.  Bowles, for example, teaches that there may be an initial price for the electronic device but that there could be a higher or lower price based on follow up questions or the determination of the evaluation of the phone (see Bowles ¶s 88-90).  These different values collectively make up a “range” of values that are presented to the user (see Bowles ¶s 88-90).  Bowles is similar to Edmondson, Graffia, and the instant application because it relates to assessing an electronic device such as a phone for recycling credit (see Bowles Abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying a range of prices for recycling of a mobile phone (as disclosed by Bowles) into the method of identifying and evaluating the recycling of a mobile phone (as disclosed by Edmondson and Graffia).  One of ordinary skill in the art would have been motivated to incorporate the feature of displaying a range of prices for recycling of a mobile phone because a user may wish to see that range of values to see if the user would accept any of the values (see Bowles ¶ 90).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of displaying a range of prices for recycling of a mobile phone (as disclosed by Bowles) into the method of identifying and evaluating the recycling of a mobile phone (as disclosed by Edmondson and Graffia), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of displaying a range of prices for recycling of a mobile phone into the method of identifying and evaluating the recycling of a mobile phone).  See also MPEP § 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627